Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the Application Data Sheet dated 7 February 2020 indicates “Prior Application Status” associated with “Prior Application Number” 62/542865; however, this provisional application is incorrect because it lacks common inventors and claims different subject matter. Examiner believes this was a mere typographical error and Applicant instead meant to enter the application number 62/542895 having a priority date of 8/9/17. Applicant is advised to file a revised ADS correcting the claim to priority. See MPEP 211.02(a). In the interest of compact prosecution, the Examiner has evaluated the claims as if the claim to priority was correct. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 6 of copending Application No. 14/774,491 further in view of the specification on the 14/774,491 application.
Claim 1
Application no. 14/774,491 claims 2 & 6
Notes
1. A computer-implemented method for diagnosing a disease comprising the steps of:
2. A method for preparing a training set model capable of diagnosing a disease, comprising the steps of:
 
(a) receiving a first set of one or more concentration values of a first biomarker from a first patient sample, wherein the first patient sample is comprised of not-disease diagnoses; (b) receiving a second set of one or more concentration values of the first biomarker from a second patient sample, wherein the second patient sample is comprised of disease diagnoses;
a) determining concentrations of at least five predetermined analytes in a training set of samples from a group of subjects, wherein at least one of the predetermined analytes is a low abundance protein; 
In conjunction with the disclosure of step d) " members of the population who are known either to have or not have the disease" step a) of the '836 application is interpreted as disclosing steps (a) & (b) of the instant application



 
b) selecting a meta-variable associated with the subjects, which varies in a population associated with the subjects for members of the population who are known either to have or not have the disease, wherein the disease is breast cancer or ovarian cancer;
 
(c) computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values; and
c) transforming the concentrations of the analytes as a function of one or more population distribution characteristics and the one or more meta-variables to compute a pseudo-concentration that represents each analyte, wherein the pseudo- concentration is computed as a unitless, clinically predictive measure of each analyte; d) scoring the pseudo-concentrations against a training set model of pseudo- concentrations determined for members of the population who are known either to have or not have the disease, wherein the training set model utilizes a multidimensional analysis comprising at least five orthogonal axes, wherein the score is determined by plotting each pseudo-concentration in a bi-marker plane with data points of the training set model and determining the distance from each pseudo-concentration to the nearest measured data points of the training set model; e) determining whether the score of the pseudo-concentrations indicates that the subject has the disease, wherein false negative and false positive performance of the training set model is at least better than 90%, and f) administering a pharmaceutically effective amount of one or more anti-cancer drugs capable of treating the indicated disease.
Applicant’s Specification filed 8/7/20 [0060] states “Proximity Score" and "pseudo-concentration" have the same definition and may be used interchangeably”



(d) computing a correlation for the first biomarker to a disease diagnosis from the first and second set of concentration values and the first and second set of Proximity Score values, wherein the correlation is one of a simple regression, an ROC curve area maximization, a topology stabilization, or a Spatial Proximity analysis.
6. The method of claim 2 further comprising a comparing step, wherein the comparing step includes a correlation step selected from a group consisting of clustering, neighborhood search, regression or wavelet analysis.
The presently pending claims in the '836 application does not disclose that the correlation is for a biomarker to a disease diagnosis from the concentration values and the Proximity Score values (i.e., the pseudo-concentrations); however, [0065] & [0079] of the specification in the '836 application makes up for these deficiencies disclosing (discloses that a diagnostic correlation analysis is performed on the pseudo-concentrations, which as noted above are derived from the concentration values, determined for a biomarker to determine a disease state, interpreted as disease diagnosis or non-disease diagnosis.


Claim 11 of the instant application recites substantially similar limitations as those already addressed in claims 1 of the instant application, and, as such, are provisionally rejected for substantially the same reasons as given above.

Further, Claims 1, 5, 9, 11, 15, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 13 of copending Application No. 16/927,836 in view of US 2016/0034651 to Krasik et al (hereinafter Krasik).
Claim 1
Application no. 16/927,836 claim 1
1. A computer-implemented method for diagnosing a disease comprising the steps of:
1. A computer-implemented method of creating an evaluative model that indicates a probability of a disease state in a patient under examination, the method comprising:
(a) receiving a first set of one or more concentration values of a first biomarker from a first patient sample, wherein the first patient sample is comprised of not-disease diagnoses;
a. receiving a first set of concentration values of a first biomarker from a first set of samples from patients with a not-disease diagnosis; 
(b) receiving a second set of one or more concentration values of the first biomarker from a second patient sample, wherein the second patient sample is comprised of disease diagnoses;
b. receiving a second set of concentration values of the first biomarker from a second set of samples from patients with a disease diagnosis, wherein the first set and second set of samples comprise a training set of samples;  
(c) computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values; and
 
(d) computing a correlation for the first biomarker to a disease diagnosis from the first and second set of concentration values and the first and second set of Proximity Score values, wherein the correlation is one of a simple regression, an ROC curve area maximization, a topology stabilization, or a Spatial Proximity analysis.
c. completing a correlation computation for the first biomarker from the first set of concentration values combined with the concentration values of the first biomarker from the second set of concentration values, wherein said computation may be simple regression, neural networks, ROC curve area maximization, random forest methods, support vector machine or other industry standard methods; and
 
d. performing steps (a) through (c) for a second biomarker wherein the second biomarker is functionally orthogonal to the first biomarker, and wherein the second biomarker is analyzed independently or in conjunction in a multi-dimensional space with the first biomarker to indicate the probability of a disease state.
5. The computer implemented method of claim 1, wherein the disease diagnosed is one of prostate cancer, breast cancer, lung cancer, or ovarian cancer.
13. The computer implemented method of claim 3, wherein the disease being diagnosed is stages of solid tumor cancers such as breast, ovarian, melanoma; and wherein a tumor marker specific to that cancer is added to the test.
9. The computer-implemented method of claim 1, wherein the biomarkers are selected from a functional group of cytokines, and wherein the functions of the cytokines are at least three of: pro-inflammatory, anti-inflammatory, anti-tumor genesis, cell apoptosis, and vascularization.
5. The computer implemented method of claim 4, wherein the biomarkers are selected from functional groups of cytokines, where the functional groups are at least three of pro- inflammatory, antitumor genesis or cell apoptosis, angiogenesis, vascularization cytokine and colony stimulating factor functions.


Krasik teaches that it was old and well known in the art of differential diagnosis systems before the effective filing date of the claimed invention, to (c) compute a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values ([0087] & [0096] discloses using the first and second set of concentration values to determine pseudo-concentrations for disease and non-disease diagnosis biomarker concentrations; [0088]-[0093] disclose the pseudo-concentration equation and variable definitions. Examiner notes that Applicant’s Specification filed 8/7/20 [0060] states “Proximity Score" and "pseudo-concentration" have the same definition and may be used interchangeably” and thus the above described pseudo-concentration is interpreted as being a proximity score).
It would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method disclosed by Application no. 16/927,836 claim 1 to incorporate computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values as taught by Krasik in order to improve the predictive power and diagnostic accuracy of predicting disease states, e.g., see Krasik [0010] & [0052], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 11 of the instant application recites substantially similar limitations as those already addressed in claims 1 of the instant application, and, as such, are provisionally rejected for substantially the same reasons as given above.

Claim 15 of the instant application recites substantially similar limitations as those already addressed in claims 5 of the instant application, and, as such, are provisionally rejected for substantially the same reasons as given above.

Claim 19 of the instant application recites substantially similar limitations as those already addressed in claims 9 of the instant application, and, as such, are provisionally rejected for substantially the same reasons as given above.

Specification
The disclosure is objected to because of the following informalities: [0001] states “This application claims the benefit of U.S. Provisional Application No. 62/542,865, filed Aug. 9, 2017, the entirety of which is hereby incorporated by reference herein.” Examiner believes this should be updated to read “This application claims the benefit of U.S. Provisional Application No. 62/542,895, filed Aug. 9, 2017, the entirety of which is hereby incorporated by reference herein.”  
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities: “The non-transitory computer-readable medium of claim 7” should be “The non-transitory computer-readable medium of claim 17” as claim 7 is drawn to a different statutory category of invention, i.e., a method and claim 17, which is a mirror claim of claim 7, the drawn to the same statutory category of invention, i.e., a non-transitory computer-readable medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 10 are drawn to a method for computing a correlation for the first biomarker to a disease diagnosis, which is within the four statutory categories (i.e., a process). Claims 11 - 20 are drawn to a non-transitory computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for computing a correlation for the first biomarker to a disease diagnosis, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites: 
11. A non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process comprising: 
(a) receiving a first set of one or more concentration values of a first biomarker from a first patient sample, wherein the first patient sample is comprised of not-disease diagnoses; 
(b) receiving a second set of one or more concentration values of the first biomarker from a second patient sample, wherein the second patient sample is comprised of disease diagnoses; 
(c) computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values; and 
(d) computing a correlation for the first biomarker to a disease diagnosis from the first and second set of concentration values and the first and second set of Proximity Score values, wherein the correlation is one of a simple regression, an ROC curve area maximization, a topology stabilization, or a Spatial Proximity analysis.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process” and/or “mathematical concepts” because computing a first and second set of proximity scores from received first and second concentration values of biomarkers and computing a correlation, e.g., a simple regression, between the first biomarkers to a disease diagnosis from the concentration values and proximity scores is an observation/evaluation/ judgment/analysis that can be performed in the human mind and/or  represents mathematical relationships, mathematical formulas/equations, and/or mathematical calculations, but for the recitation of generic computer components (i.e. a computer).  Any limitations not identified above as part of the mental process/mathematical concept are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 11 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 11, because the only difference between Claims 11 and 1 is that Claim 1 recites a method, whereas Claim 1 recites a computer program product executed by a computer, which as discussed below are deemed to merely be “additional elements”. 
Dependent claims 2-10 and 12-20 include other limitations for example claims 2 and 12 further recites repeating steps for up to 5 biomarkers, claims 3 and 13 further recite that the correlation is a combination of multiple mathematical models, claims 4, 7, 8, 14, 17, and 18 further recite details as to the received samples, claims 5, 6, 15, and 16 further recite details as to the disease diagnosed, claims 9, 10, 19, and 20 recite further details as to the biomarkers; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 11.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
11. A non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)) comprising: 
(a) receiving a first set of one or more concentration values of a first biomarker from a first patient sample, wherein the first patient sample is comprised of not-disease diagnoses; 
(b) receiving a second set of one or more concentration values of the first biomarker from a second patient sample, wherein the second patient sample is comprised of disease diagnoses; 
(c) computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values; and 
(d) computing a correlation for the first biomarker to a disease diagnosis from the first and second set of concentration values and the first and second set of Proximity Score values, wherein the correlation is one of a simple regression, an ROC curve area maximization, a topology stabilization, or a Spatial Proximity analysis.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of computing a first and second set of proximity scores from received first and second concentration values of biomarkers and computing a correlation, e.g., a simple regression, between the first biomarkers to a disease diagnosis from the concentration values and proximity scores by utilizing a general purpose computer;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0181]-[0182] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed computer) and nothing beyond that; 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “[a] non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process comprising”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 11 and analogous independent claim 1 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-10 and 12-20 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
, claims, claims; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 11.
Claim 2 and 12 further recites repeating steps for up to 5 biomarkers (merely further limiting the abstract idea). 
Claim 3 and 13 further recite that the correlation is a combination of multiple mathematical models biomarkers (merely further limiting the abstract idea).
Claim 4, 7, 8, 14, 17, and 18 further recite details as to the received samples (merely further limiting the abstract idea).
Claim 5, 6, 15, and 16 further recite details as to the disease diagnosed (merely further limiting the abstract idea).
Claim 9, 10, 19, and 20 recite further details as to the biomarkers (merely further limiting the abstract idea).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0181]-[0182] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0182] discloses that “[e]xamples of computers that may be used are: commercially available personal computers, open source computing devices (e.g. Raspberry Pi), commercially available servers, and commercially available portable device (e.g. smartphones, smartwatches, tablets)" which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of computing a first and second set of proximity scores from received first and second concentration values of biomarkers and computing a correlation, e.g., a simple regression, between the first biomarkers to a disease diagnosis from the concentration values and proximity scores by utilizing a general purpose computer;
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “[a] non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process comprising”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a computer. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0034651 to Krasik et al (hereinafter Krasik).
Regarding claim 1, Krasik discloses a computer-implemented method for diagnosing a disease ([0157] discloses using a computer to perform the steps of the invention) comprising the steps of: 
(a) receiving a first set of one or more concentration values of a first biomarker from a first patient sample, wherein the first patient sample is comprised of not-disease diagnoses ([0096] discloses plotting non-disease grid points, interpreted as non-disease diagnoses, from the training set samples that include five biomarker concentrations; [0067] &[0084] disclose that the training set is 200 or more patients with known biomarker concentrations and known diagnosis, interpreted as including a 50/50 spread of disease diagnosis and not-disease diagnosis; three to six or more biomarker concentrations are determined from patient samples as discussed in [0013] & [0056]); 
(b) receiving a second set of one or more concentration values of the first biomarker from a second patient sample, wherein the second patient sample is comprised of disease diagnoses ([0096] discloses plotting non-disease grid points, interpreted as disease diagnoses, from the training set samples that include five biomarker concentrations; [0067] &[0084] disclose that the training set is 200 or more patients with known biomarker concentrations and known diagnosis, interpreted as including a 50/50 spread of disease diagnosis and not-disease diagnosis; these biomarker concentrations are determined from patient samples as discussed in [0056]);
(c) computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values ([0087] & [0096] discloses using the first and second set of concentration values to determine pseudo-concentrations for disease and non-disease diagnosis biomarker concentrations; [0088]-[0093] disclose the pseudo-concentration equation and variable definitions. Examiner notes that Applicant’s Specification filed 8/7/20 [0060] states “Proximity Score" and "pseudo-concentration" have the same definition and may be used interchangeably” and thus the above described pseudo-concentration is interpreted as being a proximity score); and
(d) computing a correlation for the first biomarker to a disease diagnosis from the first and second set of concentration values and the first and second set of Proximity Score values ([0065] discloses that a diagnostic correlation analysis is performed on the pseudo-concentrations, which as noted above are derived from the concentration values, determined for a biomarker to determine a disease state, interpreted as disease diagnosis or non-disease diagnosis. See also [0079]), 
wherein the correlation is one of a simple regression, an ROC curve area maximization, a topology stabilization, or a Spatial Proximity analysis ([0129] discloses a variety of correlation methods may be utilized, e.g., logistic regression, interpreted as simple regression, standard neighborhood cluster analysis, interpreted as spatial proximity analysis in light of [0004] of Applicant’s Specification; [0118] discloses that topology stability, interpreted as topology stabilization may be performed).

Regarding claim 2, depending on claim 1, Krasik further discloses wherein steps (a) - (d) are repeated for up to five biomarkers ([0096]-[0097] disclose performing the steps for five biomarkers).

Regarding claim 3, depending on claim 1, Krasik further discloses wherein the correlation combines two or more of the simple regression, the ROC curve area maximization, the topology stabilization, and the Spatial Proximity analysis ([0121] discloses using neighborhood clustering for performing correlation and [0123] discloses additionally performing a stability test and [0118] discloses combining correlation and topology stability for improved predictive powers).

Regarding claim 4, depending on claim 1, Krasik further discloses wherein the first and second patient samples include at least one of blood samples, urine samples, or tissue samples ([0056] discloses samples may be tissue or bodily fluid, e.g., blood).

Regarding claim 5, depending on claim 1, Krasik further discloses wherein the disease diagnosed is one of prostate cancer, breast cancer, lung cancer, or ovarian cancer ([0016] & [0137] discloses diagnosing prostate, breast, lung, and ovarian cancer).

Regarding claim 9, depending on claim 1, Krasik further discloses wherein the biomarkers are selected from a functional group of cytokines, and wherein the functions of the cytokines are at least three of: pro-inflammatory, anti-inflammatory, anti-tumor genesis, cell apoptosis, and vascularization ([0119] discloses 5 biomarkers used are cytokines IL-6, IL-8, VEGF, TNFα and PSA; [0136] discloses these 5 biomarkers include the functional groups vascularization, anti-tumor genesis, and inflammatory response; [0025] further discloses the biomarker function may include apoptosis).

Regarding claim 10, depending on claim 1, Krasik further discloses wherein the first biomarker is VEGF ([0097] discloses the biomarker may be VEGF).

Claim 11 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above. the only difference between claims 1 and 11 is that claim 1 recites a computer implemented method whereas claim 11 recites a non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process which is further disclosed by Krasik [0157].

Claim 12 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claim 19 recites substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for substantially the same reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for substantially the same reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krasik in view of US 2016/0253466 to Agaian et al (hereinafter Agaian).
Regarding claim 6, depending on claim 5, while Krasik discloses that the population data may include cancer diagnosis stage data for a particular type of cancer, e.g., see [0062] and that prostate, breast, lung, and ovarian cancer may be the disease diagnosed, e.g., see [0016] & [0137]; Krasik does not specifically disclose wherein the disease diagnosed is the stage of the prostate cancer, breast cancer, lung cancer, or ovarian cancer based on Gleason Score.
Agaian teaches that it was old and well known in the art of cancer diagnosis systems, before the effective filing date of the claimed invention, for the disease diagnosed is the stage of the prostate cancer, breast cancer, lung cancer, or ovarian cancer based on Gleason Score ([0029] teaches that the differential diagnosis system outputs a prostate cancer diagnosis including Gleason grade/score).
Therefore, it would have been obvious to one of ordinary skill in the art of cancer diagnosis systems before the effective filing date of the claimed invention to modify the method of diagnosing a patient with cancer disclosed by Krasik to incorporate for the disease diagnosed is the stage of the prostate cancer, breast cancer, lung cancer, or ovarian cancer based on Gleason Score as taught by Agaian in order to include a disease severity with the diagnosis, e.g., see Agaian [0029], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 7, depending on claim 6, Krasik further discloses wherein the first and second patient samples comprise cancer stage data ([0062] discloses that the population data may include cancer diagnosis stage data for a particular type of cancer), and wherein the cancer stage data is categorized into a plurality of binary groups ([0103] discloses that the bi-marker plane, made up of the population data including cancer stage data includes binary groups of disease and non-disease).

Regarding claim 8, depending on claim 7, Krasik further discloses wherein each of the binary groups is scored ([0103] discloses scoring the binary groups of disease and non-disease with, e.g., +1 and -1).

Claim 16 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for substantially the same reasons as given above. Examiner notes that claim 18 has been interpreted as depending from claim 17 instead of claim 7 because it is believed that claim 7 is a typographical error and instead should be claim 17 as discussed above in the claim objection section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686